IN THE UNI'I`ED S'I`ATES DISTRICT COURT
F()R THE DIS'I`RICT OF COLUMBIA

Adef Fattouh Aly Ahmad Algazzar (ISN 369),
Petitioner,

Civil Action N0. 05-0270 (RCL)

BARACK H. OBAMA, et al.,
Responden€s.

Having considered Petitioner’s Un0pp0sed Motion to Seal the Respondent’s Proposecl
Pubiic Faetual Return, and the entire record, it is hereby
ORDERED, that Petitioner’s Unopposed Motion to Seal the Proposed Public Factual

Return is granted.

('£MC¢§w/A

ROYCE)C. LAMBERTH
Uzlited States District Judge

DATED: g /¢‘; ,2013